DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 08/23/2022 has been fully considered. Applicant’s amendments and the accompanying arguments with respect to the cross portion being between the first and second connection contact holes in claim 1 and cutting the second wire after forming the cross portion and the at least one connection contact hole in claim 18 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Song (US 2001/0046003) and Wang et al. (US 2018/0294289).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-14, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2001/0046003) in view of Wang et al. (US 2018/0294289).
In reference to claim 1, Song (US 2001/0046003), hereafter “Song,” discloses a display apparatus comprising: a substrate including a display area and a non-display area; 
a display element over the display area; 
a thin film transistor disposed between the substrate and the display element and connected to the display element, paragraphs 5 and 48; 
a first wire 22 connected to the thin film transistor and extending in a first direction, paragraph 43; 
a second wire 62 disposed above the first wire and extending in a second direction crossing the first direction, paragraph 46; 
a connection conductive layer 90 disposed below the first wire and overlapping a cross portion where the first wire and the second wire cross each other, paragraph 41; 
an first insulating layer 100 disposed between the connection conductive layer and the second wire, paragraph 42;
a second insulating layer 30 disposed between the first wire and the second wire, paragraph 44, and 
first and second connection contact holes B defined in the first and second insulating layers, the first and second connection contact holes connecting the connection conductive layer and the second wire, paragraph 57.
Song does not disclose the cross portion is between the first connection contact hole and the second connection contact hole.
Wang et al. (US 2018/0294289) discloses a display device including teaching a cross portion between the first connection hole V1 and the second connection contact hole V2 in Figure 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the cross portion to be between the first connection hole and the second connection contact hole. One would have been motivated to do so in order to repair and open circuit at or near the cross portion, as in OC in Figure 1, and paragraphs 38 and 39 of Wang. 
In reference to claim 2, Song discloses the connection conductive layer is between the substrate and the first wire, Figure 2.
In reference to claim 10, Song discloses the thin film transistor comprises a gate electrode 26, a source electrode 65, and a drain electrode 66, wherein the first wire is connected to the gate electrode, paragraphs 43 and 46.
In reference to claim 11, Song discloses the second wire is connected to the source electrode or the drain electrode, paragraph 46.
In reference to claim 12, Song discloses the connection conductive layer extends in the second direction, Figure 1 and paragraph 41.
In reference to claim 13, Song discloses the connection conductive layer comprises an island shape 92, 94, paragraphs 41 and 56.
In reference to claim 14, Song discloses a length of the connection conductive layer in the second direction is greater than a length of the cross portion in the second direction, Figure 1.
In reference to claim 16, Song discloses wherein the second wire comprises a data line, paragraph 46.
In reference to claim 17, Song discloses an inorganic protection layer 70 covering the second wire, paragraph 47.
In reference to claim 21, Song discloses the connection conductive layer has a unitary body between the first connection contact hole and the second connection contact hole, Figure 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2001/0046003) in view of Wang et al. (US 2018/0294289) as applied to claim 1 above and further in view of Zhao et al. (US 2017/0017129).
In reference to claim 3, Song does not disclose a buffer layer disposed between the connection conductive layer and the first wire.
Zhao et al. (US 2017/0017129) discloses a display device including teaching a buffer layer, 211 in Figure disposed between the connection conductive layer 201 and the first wire 203, paragraph 41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a buffer layer to be disposed between the connection conductive layer and the first wire. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one configuration of insulating layers for another.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2001/0046003) in view of Wang et al. (US 2018/0294289) as applied to claim 1 above and further in view of Liu et al. (US 2011/0299004).
In reference to claim 4, Song does not disclose a bias electrode disposed between the substrate and a semiconductor layer and overlapping the semiconductor layer, wherein the thin film transistor includes the semiconductor layer, and the connection conductive layer and the bias electrode are disposed on a same layer.
Liu et al. (US 2011/0299004), hereafter “Liu,” discloses a display device including teaching a bias electrode, 2 in Figure 1, disposed between the substrate 1 and a semiconductor layer 4 and overlapping the semiconductor layer, wherein the thin film transistor includes the semiconductor layer, and the connection conductive layer 16 and the bias electrode 2 are disposed on a same layer, paragraphs 30-34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a bias electrode to be disposed between the substrate and a semiconductor layer and overlapping the semiconductor layer, wherein the thin film transistor includes the semiconductor layer, and the connection conductive layer and the bias electrode are disposed on a same layer. One would have been motivated to do so in order to improve a conductive property of the TFT, paragraph 36.
In reference to claim 5, Liu discloses the connection conductive layer 16 is spaced apart from the bias electrode 2, Figure 2 and paragraph 32.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2001/0046003) in view of Kang et al. (US 2007/0285594).
In reference to claim 18, Song discloses a method of repairing a display apparatus, wherein the display apparatus comprises: a substrate; 
a first wire 22 extending over the substrate in a first direction; a second wire 62 disposed above the first wire and crossing the first wire, paragraphs 43 and 46; 
a connection conductive layer 90 disposed below the first wire and overlapping a cross portion where the first wire and the second wire cross each other, paragraph 41; 
an insulating layer 30 between the connection conductive layer and the second wire, paragraph 44; and 
at least one connection contact hole B in the insulating layer, the connection conductive layer is connected to the second wire via the at least one connection contact hole, paragraph 57.
Song does not disclose cutting the second wire by irradiating laser to an area between the cross portion and the at least one connection contact hole, after forming the cross portion and the at least one connection contact hole.
Kang et al. (US 2007/0285594) discloses a method of repairing a display device including teaching cutting the second wire, DL at CH1 and CH2 in Figure 13, by irradiating laser to an area between the cross portion and the at least one connection contact hole 132a, 132b, after forming the cross portion and the at least one connection contact hole, Figures 11 and 12, paragraphs 101, 102, and 107. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cut the second wire by irradiating laser to an area between the cross portion and the at least one connection contact hole, after forming the cross portion and the at least one connection contact hole. One would have been motivated to do so in order to repair and isolate a short between signal lines, paragraphs 104 and 108.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2001/0046003) in view of Kang et al. (US 2007/0285594) as applied to claim 18 above and further in view of Okabe et al. (US 4,894,690).
In reference to claim 19, Song in view of Kang does not disclose before the cutting of the second wire, testing whether the first wire and the second wire are short-circuited or not.
 Okabe et al. (US 4,894,690) discloses a method of repairing a display device including teaching before the cutting of the second wire, testing whether the first wire and the second wire are short-circuited or not, col. 2 lines 12-21. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to test whether the first wire and the second wire are short-circuited or not before the cutting of the second wire. One would have been motivated to do so in order to identify the presence and location of defects, id.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897